DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
Response to Amendment
Applicant’s response filed on 4/19/2021 has been entered. Claims 1-19, 38-57 are currently under examination. 

Response to Arguments
The Amendments to claims 1, 10, 40 and 48 cure the 112 issues.  Therefore the 112(a) and 112(d) rejections have been withdrawn.
Applicant’s arguments with respect to the art rejections of claim(s) 1, 2, 4-7, 11 and 19 have been considered but are moot because the new ground of rejection. The amendment to the claim changes the reading of the current art and now Nishtala anticipates the claims.  Nishtala includes a pressure sensing device that is set to ambient atmospheric pressure and then when inserted changes to the value based on the pressure applied to it.  The difference between the ambient pressure and the sensed pressure results in the GRV value.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 4-7, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishtala (US 20100274225) (previously cited).
Regarding claim 1, Nishtala discloses a system for determining a gastric residual volume within a stomach of a subject (Abstract), comprising: an elongated body having a length (Fig. 1, tube 100); 
one or more sensors (e.g. 300) positioned along the elongated body, wherein the one or more sensors are configured to measure a parameter of a gastric residual volume (GRV) indicator from a medium when the medium and gastric contents are contacted against the one or more sensors, wherein the medium is introduced through the elongate body and into the stomach (e.g. Figs. 1-2; paragraph 4, 23, 28 and 29 “NG tube including a funnel-shaped device 108 to enable nutrients, interpreted as the medium, such as formula to be delivered; the GRV is the volume of residual gastric contents remaining in the stomach after a certain period of time has elapsed from enteral feeding; wherein the sensor senses the pressure of the volume of contents in the stomach”) and a level of the GRV indicator within the medium has an initial state (e.g. Paragraph 26; “wherein the sensor is initially set to ambient pressure”); and 
a controller (e.g. 104) in communication with the one or more sensors (e.g. 306), wherein the controller is configured to determine a level of the parameter of the GRV 
Regarding claim 2, Nishtala discloses wherein the medium comprises a digestible medium (e.g. Paragraph 29, measuring gastric content which is interpreted to have a digestible medium).
Regarding claim 4, Nishtala discloses wherein the elongate body comprises a tube defining at least one lumen therethrough (e.g. Fig. 1, the elongated body has a tube inside for feeding the recipient).
Regarding claim 5, Nishtala discloses wherein the medium is in fluid communication with the at least one lumen (e.g. Paragraph 8, enteral tube for feeding food to the patient with GRV sensors to measure how much of the food provided to the patient through the tube are being absorbed by the stomach).
Regarding claim 6, Nishtala discloses wherein the wherein the one or more sensors positioned along the elongate body are configured to provide measurements of the value of the GRV indicator along the length (e.g. Paragraphs 25-26, “The greater the height H of the gastric contents, the greater the pressure P. A pressure sensor 306 detects the pressure P within the sealed air column 304 and, depending on the value of P, provides a signal or level representative of the amount of gastric contents in the stomach to the volume indication device”).
Regarding claim 7, Nishtala discloses wherein the GRV indicator along the length as measured by the one or more sensors is indicative of the GRV (e.g. Fig. 2; Paragraphs 25-26, “The greater the height H of the gastric contents, the greater the pressure P. A pressure sensor 306 detects the pressure P within the sealed air column 304 and, depending on the value of P, provides a signal or level representative of the amount of gastric contents in the stomach to the volume indication device”).
Regarding claim 11, Nishtala discloses wherein the parameter comprises a change in a physical characteristic of the GRV indicator (e.g. Paragraphs 25-26, “The greater the height H of the gastric contents, the greater the pressure P. A pressure sensor 306 detects the pressure P within the sealed air column 304 and, depending on the value of P, provides a signal or level representative of the amount of gastric contents in the stomach to the volume indication device”).
Regarding claim 19, Nishtala discloses wherein the parameter of the GRV indicator is inherent in the medium (e.g. Paragraphs 24-26, the parameter being measured for GRV would be inherent in the gastric content).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 12-18, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nishtala as applied to claim 1 above, and further in view of Elia (US 20100030133) (previously cited).
Regarding claim 8, Nishtala does not disclose wherein the parameter comprises a temperature of the GRV indicator. However, Elia teaches wherein the parameter comprises a temperature of the GRV indicator in order to more specifically identify the nature of the substance in the digestive tract (Paragraphs 304-307, apparatus further includes temperature sensors to measure temperature of the gastric content in order to more specifically identify the nature of the substance in the digestive tract).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and add the temperature sensing function of Elia in order to more specifically identify the nature of the substance in the digestive tract  (Elia paragraph 304).
Regarding claim 9, Nishtala does not disclose wherein the parameter comprises a pH of the GRV indicator. However, Elia teaches wherein the parameter comprises a pH of the GRV indicator to keep the stomach from being too acidic by allowing for administration of antacid to the stomach if it becomes too acidic (Paragraph 304-307, for temperature sensing and paragraph 327, pH sensor that continuously measure the pH level of the nourishment/food; paragraph 327, keeping the stomach from being too acidic by allowing for administration of antacid to the stomach if it becomes too acidic).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and further include pH measuring function taught by Elia in order to keep the stomach from being too acidic by 
Regarding claim 10, Nishtala does not disclose wherein the parameter comprises a temperature and pH of the GRV indicator.  However, Elia teaches wherein the parameter comprises a temperature and pH of the GRV indicator (Paragraph 304-307, for temperature sensing and paragraph 327, pH sensor that continuously measure the pH level of the nourishment/food).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and further include pH measuring function taught by Elia in order to keep the stomach from being too acidic by allowing for administration of antacid to the stomach if it becomes too acidic (Elia paragraph 327).
Regarding claim 12, Nishtala does not disclose wherein the one or more sensors are further configured to measure a rate of change in the parameter. However, Elia teaches wherein the one or more sensors are further configured to measure a rate of change in the parameter to make sure the sensor is properly positioned (Paragraph 107, sensors measure whether the rate of gastric fluid exceeds some range; paragraph 212, apparatus further senses whether food level is changing). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and additionally measures a rate of change in the parameter as taught by Elia in order to make sure that the sensor is properly positioned (Elia paragraph 107).
Regarding claim 13, Nishtala does not disclose wherein one or more sensors are configured to detect for a presence of an indicator to confirm positioning of the one or more sensors within a stomach. However, Elia teaches wherein one or more sensors are configured to detect for a presence of an indicator to confirm positioning of the one or more sensors within a stomach (Paragraph 107, apparatus contains optional gastric fluid sensor to detect whether the apparatus is in the stomach). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and additionally measures a rate of change in the parameter as taught by Elia in order to make sure that the sensor is properly positioned (Elia paragraph 107).
Regarding claim 14, Nishtala does not disclose wherein one or more additional sensors which are configured to detect for a presence of an indicator to confirm positioning of the one or more sensors within a stomach. However, Elia teaches wherein one or more additional sensors which are configured to detect for a presence of an indicator to confirm positioning of the one or more sensors within a stomach (Paragraph 107, apparatus contains optional gastric fluid sensor to detect whether the apparatus is in the stomach). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and additionally measures a rate of change in the parameter as taught by Elia in order to make sure that the sensor is properly positioned (Elia paragraph 107).
Regarding claim 15, Nishtala discloses that the device is used with a feeding tube but does not disclose that the elongated body is inserted through a feeding tube which is in fluid communication with a feeding medium as it is inserted outside of the 
Regarding claim 16, Nishtala does not disclose wherein the at least one lumen in the elongated tube is in fluid communication with a reservoir holding a feeding medium. However, Elia teaches wherein the at least one lumen in the elongated tube is in fluid communication with a reservoir holding a feeding medium (Fig. 12, nourishment and nourishment pump 17 connected to a feeding tube). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and add the reservoir taught by Elia because such a modification is combining prior art elements according to known methods (adding a food reservoir to a feeding tube system) to yield predictable results of feeding a patient through a feeding tube.
Regarding claim 17, Nishtala does not disclose a restrictor in communication with the elongate body, wherein the restrictor is configured to control a flow of nutrients into a body lumen.  However, Elia teaches a restrictor in communication with the elongate body, wherein the restrictor is configured to control a flow of nutrients into a body lumen in order to control when to begin and end nourishment to a patient (Paragraph 109 and 110, nourishment dispensing assembly must have a restrictor since there are controls 
Regarding claim 18, Nishtala does not disclose wherein the restrictor is configured to be controlled via a feedback loop. Elia teaches wherein the restrictor is configured to be controlled via a feedback loop in order to make sure that the patient’s stomach is empty before the feeding starts and to make sure the feeding ends once the stomach is full (Paragraphs 109, 110, 210-214, nourishment providing process uses sensors to determine whether the stomach is empty or full before beginning and ending the process; paragraph 233-239, alternatively nourishment process tracks the amount of nourishment provided and stops once the amount is reached or if there is reflux). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and provide a restrictor configured to be controlled via a feedback loop as taught by Elia in order to make sure that the patient’s stomach is empty before feeding starts and that the feeding ends once the patient’s stomach is filled (Elia paragraphs 210 and 211).
Regarding claim 38, Nishtala does not disclose wherein the parameter of the GRV indicator comprises conductivity. Elia teaches wherein the parameter of the GRV indicator comprises conductivity (Paragraph 308, nourishment substance can be sensed using conductivity). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and substitute its GRV sensor with GRV sensors that can detects GRV levels through conductivity as 
Regarding claim 39, Nishtala does not disclose wherein the parameter of the GRV indicator comprises impedance. Elia teaches wherein the parameter of the GRV indicator comprises impedance (Paragraph 216, impedance used to determine the nourishment level within the stomach). It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Nishtala and substitute its GRV sensor with GRV sensors that can detects GRV levels through impedance as such a modification is a simple substitution of one element with another (2 different types of GRV sensors that senses GRV levels) to yield the predictable result of measuring GRV levels.
Allowable Subject Matter
Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 40-57 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REX R HOLMES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        f